DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10, 12-13 and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker et al (US 2012/0244899 A1) [cited by applicant].
Barker et al disclose in figures 1-6 a method and an antenna arrangement for a radio transceiver device 370 (paragraphs 35-37) for simultaneous use of two polarization directions, the antenna arrangement comprising: at least two baseband chains (paragraph 66, two separate channels figure 6); a first set of antenna elements of a first polarization direction; a second set of antenna elements of a second polarization direction (paragraph 35, figures 5-6) and an analog distribution network operatively connecting the at least two baseband chains to both sets of antenna elements, wherein all of the baseband chains are operatively connected to each respective antenna element of the first set and to each respective antenna element of the second set via the analog distribution network (paragraph 62, figures 5-6), wherein each respective antenna element of the first set together with each respective antenna element of the second set form a respective dual-polarized antenna element, wherein the antenna arrangement comprises precisely two baseband chains (paragraph 35, figures 5-6), further comprising splitters/combiners 101A\B, 102A\B, wherein each baseband chain has its own splitter/combiner, and wherein the splitters/combiners of the baseband chains are provided between the baseband chains and the analog distribution network 112A,112B, further .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 8, 11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barker et al (US 2012/0244899 A1) in view of Kokkinos et al (US 2014/0036777 A1) [both cited by applicant].
Barker et al had been discussed but fail to teach each antenna element has its own splitter/combiner, and wherein the splitters/combiners of the antenna elements are provided between the antenna elements and the analog distribution network, each antenna element has its own phase shifter, and wherein these phase shifters are provided in the analog distribution network.  However, Kokkinos et al teach each antenna element has its own splitter/combiner, and wherein the splitters/combiners of the antenna elements are provided between the antenna .


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barker et al (US 2012/0244899 A1) in view of Kim et al (US 2016/0365900 A1) [both cited by applicant].
Barker et al had been discussed but fail to teach wherein the second weight matrix is based on the weight vectors of the first weight matrix, wherein the first weight matrix defines values of the phase shifters of the first set of antenna elements to generate a first beam for the first polarization direction, and wherein the second weight matrix defines values of the phase shifters of the second set of antenna elements to generate a second beam for the second polarization direction.  However, Kim et al teach the second weight matrix is based on the weight vectors of the first weight matrix, wherein the first weight matrix defines values of the phase shifters of the first set of antenna elements to generate a first beam for the first polarization direction, and wherein the second weight matrix defines values of the phase shifters of the second set of antenna elements to generate a second beam for the second polarization direction (figure 12, paragraphs 98-101).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Barker et al with the .

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Petersson, Athley, Bertin, Perumana and Shtrom are cited as of interested and illustrated a similar structure to an antenna assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/